Citation Nr: 9924198	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-18 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress Disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to April 1987, as 
well as periods of duty in the Reserves.

This appeal arises before the Board of Veterans' Appeals (Board) from a 
March 1997 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the 
veteran's claim seeking entitlement to service connection for PTSD.


REMAND

The appellant has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no instruction 
in this remand may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Based on a belief that the appellant had deserted from his Army Reserve 
unit, the appellant was arrested on March 5, 1991.  According to a letter 
from U.S. Army Captain Michael S. Oubre, dated March 16, 1993, the 
appellant should have been transferred from his Reserve unit to Individual 
Ready Reserve status in September 1990, but, due to administrative error, 
the transfer was not completed.  Captain Oubre further reported that the 
appellant was not notified when his reserve unit was activated, and that 
the appellant never intended to absent himself without leave. 

In January 1995, the veteran was diagnosed with PTSD by Dr. S. N.  
Similarly, he was diagnosed with PTSD in May 1996 at the VA Medical Center.  
The veteran claims that this experience of being arrested and held from 
March 5, 1993, to March 15, 1993, caused his PTSD.  In making his 
diagnosis, Dr. S. N. recounted the version of events described above.  
Thus, a central question in this case is whether at any time in the period 
from March 5, 1993, to March 15, 1993, the appellant's status was active 
military service.  

The RO should contact the National Personnel Records Center and should 
verify the appellant's periods of active service, including all periods of 
his active duty for training (ACDUTRA), with particular attention to the 
period from march 5, 1993, to march 15, 1993.

In May 1999, the appellant's representative wrote to the Board of 
Correction of Military Records in an effort to get the period from March 5, 
1993, to March 15, 1993, annotated as honorable active duty in the 
appellant's service records.  No response has been documented in the 
veteran's claims folder.  Thereafter, in August 1999, an employee with the 
Board for Correction of Military Records indicated that it took about 10 
months before a typical case would be decided by the Board for Correction 
of Military Records, which would mean that the veteran's claim would be 
decided approximately in March or April 2000.  

As the question of whether any period of time from March 5, 1993, to March 
15, 1993, is active military service is central to the veteran's appeal, a 
fair resolution of the appellant's claim requires the the inclusion of a 
report of the final decision of the Board for Correction of Military 
Records in the appellant's claims folder.  Accordingly, the RO should 
contact the Board for Correction of Military Records as well as the veteran 
at appropriate intervals to determine whether a decision has been reached 
with respect to the veteran's claim.  Although this delay creates a record-
keeping problem for the RO, as well as a significant delay in the 
processing of the veteran's claim, a fair resolution of the veteran's claim 
requires such action. 

For the reasons stated above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran's complete 
service personnel records from the National Personnel 
Records Center (NPRC), to include his Official Military 
Performance File (OMPF).  The RO should also verify the 
veteran's periods of active service, including all 
periods of his ACDUTRA while he was with the Reserves.  
Specifically, the RO should determine the veteran's 
military status for the period from March 5, 1993 to 
March 15, 1993.  

2.  The RO should contact the Board for Correction of 
Military Records as well as the veteran at appropriate 
intervals to determine whether the Board for Correction 
of Military Records has reached a decision on the 
veteran's claim. 

3.  The RO should obtain and associate with the claims 
folder all relevant private and VA treatment and 
hospitalization records that have not already been made 
part of the claims folder. 

4.  After the development requested above has been 
completed, the RO should review the veteran's claims 
folder and ensure that all the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

5.  After the development requested above has been 
completed, the RO should again review the veteran's 
claims of entitlement to service connection for PTSD.  
In the event that the claim on appeal is not resolved 
to the satisfaction of the veteran, he should be 
furnished with a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if appropriate.  
The appellant need take no further action until he is informed, but he may 
furnish additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


